Citation Nr: 1008830	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
metastatic malignant melanoma in the lymph nodes, right upper 
and lower arm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.  He served in the Republic of Vietnam from March 
1969 to April 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 
decision rendered by the St. Louis, Missouri Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran has submitted VA treatment records that show 
treatment for tongue cancer.  In the Informal Hearing 
Presentation, the Veteran's representative argues that tongue 
cancer is a "respiratory cancer" requiring consideration of 
the presumptive service connection provisions found in 
38 C.F.R. § 3.307.  Tongue cancer is a distinct disability 
from malignant melanoma of the right upper and lower arm.  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  As such, 
the issue of entitlement to service connection for tongue 
cancer is referred to the RO for appropriate development and 
adjudication.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat. 

2.  While a current diagnosis of posttraumatic stress 
disorder (PTSD) is of record, the diagnosis is not based upon 
a corroborated in-service stressor.  

3.  In an unappealed July 2005 decision, the RO denied a 
claim for service connection for metastatic malignant 
melanoma in the lymph nodes, right upper and lower arm.  

5.  The evidence received since the July 2005 RO decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to an 


unestablished fact necessary to substantiate the claim for 
service connection for metastatic malignant melanoma in the 
lymph nodes, right upper and lower arm or raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for metastatic malignant melanoma in the 
lymph nodes of the right upper and lower arm is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.

In the present case, in May 2006 and December 2006 letters, 
the RO advised the Veteran of the types of evidence that he 
needed to send to VA in order to 


substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, in the May 2006 
letter, the Veteran was advised what the evidence must show 
to support the claim for PTSD, and in the December 2006 
letter he was advised of the criteria to reopen the 
previously denied claim for service connection for malignant 
melanoma in the right arm.  Specifically, he was advised to 
submit new and material evidence, and that his claim was 
previously denied since the evidence did not "show a 
diagnosis or treatment for malignant melanoma," that he did 
not previously provide "evidence showing symptoms from the 
time of discharge to the present," and that the "available 
post service evidence does not relate the malignant melanoma 
to your active service."  Therefore, he was advised, that 
the evidence must relate to these facts.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006),  In addition, in both 
letters, the Veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA, and that the 
RO would obtain any VA records or other identified medical 
treatment records.  Finally, the letters advised the Veteran 
of the evidence it had received in connection with the 
claims.  In addition, in the May 2006 correspondence, VA 
advised the Veteran of the elements of a service connection 
claim.

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified relevant 
private and VA outpatient treatment records.  With respect to 
the claim for service connection for PTSD, a medical 
examination is unnecessary.  Although the evidence of record 
shows a clinical diagnosis of PTSD, it is not based upon a 
verified stressor.  Moreover, credible supporting evidence 
that corroborates that the Veteran's alleged stressor 
occurred is not of record.  Accordingly, evidence 
establishing an in-service event, has not been met.  Finally, 
the Veteran's service treatment records contain no evidence 
showing symptoms of or a diagnosis of PTSD.  Under such 
circumstances, an examination is not required.  38 C.F.R. 
§ 3.159.

With respect to the claim to reopen service connection for 
malignant melanoma of the right arm, VA's duty to provide a 
medical examination is not triggered in the absence of the 
receipt of new and material evidence.  38 C.F.R. 
§ 3.159(C)(4)(iii).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for PTSD

The Veteran served on active duty in the U. S. Army from 
September 1968 to April 1970.  He served in Vietnam from 
March 1969 to April 1970, with the 142nd Transportation 
Company, and received the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  His service records 
reflect a primary military occupational specialty as a UH-1 
Helicopter Repairman.  The Veteran's service treatment 
records do not show complaints of symptoms or a diagnosis of 
PTSD.  On the Veteran's separation examination in April 1970, 
he indicated a history of "nervous trouble of any sort."  
However, on clinical examination, his psychiatric system was 
normal.  

In April 2006, the Veteran filed a claim seeking service 
connection for PTSD.  He stated that he had not been treated 
for the condition.  Thereafter, the Veteran submitted a 
stressor statement in August 2006.  He stated that the 
battalion was subject to frequent incoming attacks from 
rockets and mortars at Red Beach, outside of Da Nang, during 
his entire tour of duty.  He reported seeing numerous 
casualties including friendly fire incidents.  He identified 
one service comrade, R. D. C. with an unknown air squadron 
who was killed in action in April 1971, and M. K., a member 
of the 135th Assault Helicopter Company, was wounded in 
action on January 23, 1970.  

In June 2006, the Veteran underwent an initial PTSD treatment 
consultation.  No PTSD stressors were described in the 
report.  The Axis I diagnoses were depressive disorder, NOS, 
and rule out posttraumatic stress disorder.  

VA outpatient treatment records in October and December 2006, 
and February and March 2007, note that the Veteran had a 
history of multiple losses over the past few years which had 
resulted in progressive depressive symptomatology associated 
to what "seems to be PTSD symptomatology related to Vietnam 
experience."  

A June 2007 VA treatment record notes the Veteran's reports 
of being involved in the TET of 1968.  He reported that he 
pulled the burned corpse of his buddy out of a tank.  He 
reported nightmares of Vietnam, including the burned buddy, 
and other combat.  Following the evaluation, the diagnosis 
was PTSD that was noted to be chronic and severe and related 
to his "experiences in VN."  

To support a claim for service connection for PTSD, a 
claimant must present evidence of (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); see also 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

However, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. at 138; Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

In this matter, although the Veteran alleges that he served 
in combat, the Board finds that probative and persuasive 
evidence does not support a finding that he 


participated in combat.  First, the Veteran's DD-214 and 
service personnel records do not show participation in 
combat, or awards or decorations that denote combat.  
Similarly, his military occupation specialty as a Helicopter 
Repairman is not the type of occupation that would involve 
exposure to combat.  This evidence, and the other service 
personnel records are afforded greater probative weight and 
outweigh the Veteran's lay assertions that he served in 
combat.  Finally, the Veteran's mere presence in Vietnam does 
not constitute prima facie evidence of service in combat.  
Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).  

Having found that the Veteran did not serve in combat, the 
Board must further determine whether there is credible 
supporting evidence that the alleged PTSD stressor occurred.  
"Credible supporting evidence" that an in-service (non-
combat) stressor occurred may include buddy statements and 
unit histories, but may not include the veteran's lay 
testimony alone.  Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Here, there is no corroborating evidence of a credible 
supporting stressor that is the basis of diagnosis of PTSD.  
The June 2007 diagnosis of PTSD is based on the Veteran's 
assertions that he served in combat during the TET Offensive.  
However, the Veteran was not present in Vietnam during the 
TET Offensive.  The Veteran indicated that he pulled a body's 
body out of a burning tank.  However, this assertion is 
anecdotal, with no way of verifying the incident.  While the 
VA examination diagnosed PTSD, this diagnosis is based upon 
an inaccurate factual premise; namely, that the Veteran 
served in combat during the TET Offensive.  The determination 
as to whether an alleged incident in service occurred is a 
factual, not a medical, determination.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion).  

Moreover, the information provided by the Veteran does not 
allow for VA to conduct meaningful research on his behalf to 
determine whether or not the PTSD 


stressors actually occurred.  VA's duty to assist the Veteran 
is not absolute.  The Veteran was informed in the May 2006 VA 
letter of the need to identify stressors with some degree of 
specificity.  He was advised that generalized statements, 
such as serving in combat, or seeing dead bodies, was 
insufficient.  The information provided by the Veteran in 
response to VA's letter did not provide sufficient 
information and he was notified as such.  He generically 
referred to serving in combat, seeing dead bodies, pulling a 
body out of a burning tank, are anecdotal and cannot be 
verified.  See Cohen, 10 Vet. App. at 134 ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.").

Moreover, the Veteran's statements as to stressors are not 
consistent with other evidence and therefore not credible.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The 
Veteran stated that he was in combat during the TET 
Offensive, yet the evidence shows that the Veteran was not in 
Vietnam during the TET Offensive.  Moreover, the Veteran 
described one service comrade, R.D.C. who was killed in 
action.  However, the evidence shows that R.D.C. was killed 
in Laos on March 21, 1971, after the Veteran had been 
discharged from his military service.  Additionally, the 
other individual described by the Veteran as being wounded in 
action did not serve with the Veteran and was in another 
company.  The Veteran gave no further information as to his 
relationship with this individual, where the incident took 
place, or how the Veteran was involved. 

In sum, while the Veteran has a diagnosis of PTSD, in order 
for VA benefits to be warranted, that diagnosis must be based 
on events that are corroborated by credible supporting 
evidence.  In the instant case, it is not.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim of entitlement to service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In making this determination, the presence of a treatment 
report wherein the Veteran's condition was diagnosed as a 
psychiatric disorder other than PTSD has been considered.  
This diagnosis occurred in June 2006, more than 36 years 
after the Veteran was discharged from active duty service.  
This treatment report did not include an etiological opinion 
relating the diagnosis to the Veteran's active duty service.  
As such, despite the similar nature of PTSD and other 
psychiatric disorders, the Board does not infer from the 
medical evidence of record or from the correspondence from 
the Veteran that he is seeking entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see 
also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

III.  Claim to Reopen Service Connection for Metastatic 
Malignant Melanoma in the Lymph Nodes of the Right Upper and 
Lower Arm.

In April 2005, the Veteran filed a claim seeking service 
connection for "cancer due to exposure to Agent Orange" 
while serving in Vietnam.  He included an attached biopsy 
report, dated in September 2004, which included a diagnosis 
of metastatic tumor nodules within the lymph nodes of his 
right upper and lower arm.  

In April 2005, the RO sent the Veteran a letter in which it 
provided a list of the conditions for which a presumption of 
service connection was warranted based on exposure to 
herbicides in Vietnam.  He was also advised how he could 
substantiate the claim.  The Veteran did not respond to the 
RO's letter, and in July 2005, the RO denied the claim.  In 
addition to the private biopsy report, evidence before the RO 
included the Veteran's service treatment records.  Those 
records included treatment for cellulitis of the right arm, 
following an infection for an insect bite.  In denying the 
claim, the RO found that the evidence did not show that 
malignant melanoma of the right arm was associated with the 
Veteran's active duty service or associated with herbicide 
exposure.  

The Veteran did not appeal the decision and therefore this 
rating decision is final.  38 U.S.C.A. § 7105.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA will reopen 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Evidence associated with the claims folder since the RO's 
April 2005 decision includes private and VA treatment 
records, as well as statements from the Veteran.  

In a statement received in August 2006, the Veteran indicated 
that he was again filing a claim for multiple melanoma, but 
this time indicated that such was due to exposure to 
chemicals including benzene and toxic aviation fuels.  This 
new theory as to the source of the malignant melanoma is new 
but it is not material.  While not previously alleged, in the 
April 2005 decision, the RO reviewed not whether the 
malignant melanoma were due to exposure to herbicides but 
also as to whether the disability was otherwise due to 
service.  In this respect, it found no evidence that the 
condition was incurred in service.  Thus, the allegation that 
cancer was due to exposure to chemicals in service, without 
any additional evidentiary support, is insufficient to reopen 
the previously denied claim.  

Similarly, in the Informal Hearing Presentation, filed in 
December 2009, the Veteran's representative alleges that the 
site of the nodule in the lung was the primary site of the 
metastasis.  He requests that the Board remand the matter for 
an opinion by an oncologist.  The Board has considered this 
evidence but finds that it is not new and material.  The 
suggestion that the lung nodule caused the malignant melanoma 
in the right arm is not borne out by any competent medical 
evidence and is mere speculation.  A lay statement that is 
speculative in nature does not raise a reasonable possibility 
of substantiating the claim.  The Board concludes that 
remanding this matter for an expert medical opinion would 
result in needless delay, and is thus unwarranted.  See 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (noting that VA's duty 
to assist 


is not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim).  Moreover, in the absence of 
receipt of new and material evidence, this case does not 
present questions of medical complexity to warrant an 
independent medical opinion.  38 C.F.R. § 20.901.  

The Board has also reviewed the VA and private treatment 
records.  These include an August 2004 magnetic resonance 
imaging scan that revealed a solid and cystic lesion in the 
right upper extremity.  The Veteran underwent surgical 
removal of the lesion in September 2004.  A September 2004 
chest x-ray revealed a calcified granuloma.  A September 2004 
positron-emission tomography scan revealed no evidence of 
local or distal metastatic disease.  A December 2004 
computerized tomography (CT) scan of the stomach revealed a 
large mass on the abdominal wall.  A December 2004 
computerized tomography scan of the neck was normal.  

The additionally added private and VA treatment records are 
cumulative of the evidence previously of record.  They 
continue to show treatment for residuals of malignant 
melanoma to the right upper and lower arm, but do not include 
any competent medical evidence linking the condition to 
herbicide or chemical exposure during service or otherwise 
link the condition to active duty service.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) (stating that medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence).  Accordingly, the 
records, while new, are not material, and do not warrant 
reopening the claim.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for metastatic malignant melanoma in the lymph 
nodes, right upper and lower arm has not been received.  
Accordingly, as new and material evidence has not been 
received, the appeal is denied.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  



ORDER

Service connection for PTSD is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for metastatic malignant melanoma in the lymph 
nodes of the right upper and lower arm is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


